DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Dimberg et al. for a “battery-powered retrofit remote control device” filed June 11, 2021 has been examined.  
 
This application is a CON of 15/464,230 filed March 20, 2017, now US# 11,043,115,
which is a CON of 14/748,906 filed June 24, 2015, now US# 9,633557.
This application claims priority to U.S. provisional application number 62,016,396, which is filed on June 24, 2014.
 
 Claims 1-20 are pending.

Specification

The disclosure is objected to because of the following informalities: Under cross references to related applications CON status needs to be updated.  Serial number 15/464,230 filed March 20, 2017, now US# 11,043,115. 




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,043,115. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Referring to Claim 1 of the Instant application, a remote control device configured to be mounted over an installed light switch, the light switch having a switch actuator configured to extend through a faceplate, the switch actuator operable to control whether power is delivered to an electrical load, the remote control device comprising:
a base portion comprising a first opening that is configured to at least partially receive the switch actuator when the remote control device is mounted over the light switch, wherein the base portion comprises an arm configured to be located adjacent to the switch actuator when the remote control device is mounted over the light switch, the arm configured to bias a surface of the switch actuator against a surface of the first opening to retain the base portion in a mounted position relative to the switch actuator;
a rotating portion configured to, when the remote control device is mounted over the light switch, receive a battery and a portion of the switch actuator, the rotating portion configured to be supported by and rotatable relative to the base portion;
a printed circuit board disposed in a cavity defined by the rotating portion;
a wireless communication circuit mounted to the printed circuit board; and
a control circuit that is mounted to the printed circuit board and is responsive to movement of the rotating portion, and the control circuit communicatively coupled to the wireless communication circuit, the control circuit configured to, in response to movement of the rotating portion relative to the base portion, cause the wireless communication circuit to transmit a control signal that causes an adjustment of an amount of power delivered to the electrical load.
The different is that the Claim 1 of the Instant Application did not explicitly disclose wherein when the remote control device is mounted over the light switch with the switch actuator in the first position, the battery is disposed in a space vacated by the switch actuator when the switch actuator is operated from the second position to the first position.
It would have been obvious to a person of ordinary skill in the art to recognize that wherein when the remote control device is mounted over the light switch with the switch actuator in the first position, the battery is disposed in a space vacated by the switch actuator when the switch actuator is operated from the second position to the first position of the claim 1 of the Instant Application would be have the battery is disposed in a space vacated by the switch actuator when the switch actuator is operated from the second position to the first position.  The claim 1 of the Instant Application would anticipated in the claim 1 of the U.S. Patent No. 11,043,115 because all of the pending limitations are recited in the patented claim. 

The following claims are patentably similar from each other:
Instant Application         Patent No. 11,043,115
1			1, 23 and 28

Referring to claims 2-20 are rejected as being dependent upon a rejected Claim 1 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684